Citation Nr: 0623689	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-10 333	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Board of Veterans' Appeals decision of January 
30, 1990, that denied increased evaluations for service-
connected disabilities and a total rating due to 
unemployability, should be revised or reversed on grounds of 
clear and unmistakable error. 

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and from February 1951 to August 1953.  The 
appellant is the widow of the veteran.

The appellant seeks revision or reversal of the January 1990 
Board of Veterans' Appeals (Board) decision to the extent it 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further action by the RO is necessary prior to the Board's 
adjudication of the veteran's motion.  

The appellant seeks revision or reversal of a January 1990 
Board decision on grounds of clear and unmistakable error 
(CUE) to the extent it denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  In her motion for revision of the 
Board's January 1990 decision, the moving party also alleges 
CUE in a prior 1974 rating action that also denied 
entitlement to TDIU.  Her representative argues that the 
veteran was entitled to a TDIU from 1974.  

The Appeals Management Center (AMC) announced a decision of 
the claim of CUE in a prior 1974 rating action, in a March 
2005 supplemental statement of the case (SSOC).  As the claim 
was not previously addressed in a statement of the case, the 
AMC's action was in direct violation of 38 C.F.R. § 19.31, 
which mandates that in no case will a SSOC be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case.  

By announcing the decision in the March 2005 SSOC, the AMC 
did not afford the appellant an opportunity to appeal by 
providing notice of her appellate rights regarding the CUE 
(in a prior 1974 rating action) claim.  Therefore, the Board 
does not yet have jurisdiction to review, as part of the 
current motion, the claim that there was CUE in the RO's 
August 1974 rating action.  See 38 C.F.R. §§ 19.30, 1931.

Thus, the Board finds that the question of whether of the 
January 30, 1990, decision should be revised or reversed on 
grounds of clear and unmistakable error is inextricably 
intertwined with the issue of whether the 1974 rating 
decision should be reversed or revised due to clear and 
unmistakable error.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

Therefore, the issue of whether the 1974 rating action 
contained clear and unmistakable error must be resolved prior 
to any Board action on the issue here, of whether the Board 
decision of January 30, 1990 should be revised or reversed on 
grounds of clear and unmistakable error.  Therefore that 
issue is deferred pending resolution of the claim of CUE 
error by the RO in its 1974 denial.  This is addressed in a 
separate Board decision.

Accordingly, the case is REMANDED for the following action:

After completing all actions ordered in a 
separate contemporaneous REMAND decision-
associated with providing notice of the 
denial of the claims that there is clear 
and unmistakable error (CUE) in prior 
rating decisions in August 1974 and May 
1978-the RO shall return the claims file 
to the Board for further action on the 
moving party's motion before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


